
	
		II
		Calendar No. 473113th CONGRESS2d Session
		S. 2631
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Cruz (for himself and Mr. Sessions) introduced the following bill; which was read the first time
		
		July 21, 2014Read the second time and placed on the calendarA BILL
		To prevent the expansion of the Deferred Action for Childhood Arrivals program unlawfully created
			 by Executive
			 memorandum on August
			 15, 2012.
	
	1.Limitation on Deferred Action for Childhood Arrivals; restrictions on employment authorization for
			 aliens not in lawful statusNo agency or instrumentality of the Federal Government may use Federal funding or resources—(1)to consider or adjudicate any new or previously denied application of any alien requesting
			 consideration of deferred action
			 for childhood arrivals, as authorized by Executive memorandum on August
			 15, 2012; or(2)to authorize any alien to work in the United States if such alien—(A)was not lawfully admitted into the United States in compliance with the Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.); and(B)is not in lawful status in the United States on the date of the enactment of this Act.
				
	July 21, 2014Read the second time and placed on the calendar